DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on February 4, 2021 has been acknowledged. 
Claims 1 – 2, 16 – 17 and 21 – 22 have been amended. 
Currently, claims 1 – 22 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tariq in view of Towal et al. (Hereinafter Towal) (US 2019/0384304).

As per claim 1, Traiq discloses a method for generating a machine learning model for controlling autonomous vehicles (See at least abstract), the method comprising: 
obtaining, by processing hardware, training sensor data from a plurality of sensors associated with one or more vehicles, the sensor data indicative of physical conditions of an environment in which the one or more vehicles operate (See at least paragraph 24 - 27, 45 and figure 1; via plurality sensor takes image or data of environment near the driving vehicle); and 
training, by the processing hardware, a machine learning (ML) model using the training sensor data, the ML model generating parameters of the environment in response to input sensor data (See at least paragraph 25 – 35 and 55 – 56 and Figure 1 and 10 training processor using Machine learning model for training captured sensor data and region of interest is generated by ML model for analyzing and training captured image data); 
wherein a controller in an autonomous vehicle (See at least paragraph 21) (i) receives sensor data from one or more sensors operating in the autonomous vehicle (See at least figure 1 and paragraph 24 – 27; via multiple sensors capturing environment near driving vehicle), (ii) applies the received sensor data to the ML model to obtain parameters of an environment in which the autonomous vehicle operates (See at least Figure 6A; via received sensor data is applied to ML model to identify region of interest of an environment of driving autonomous 
Tariq does not explicitly teach element of respective sensor parameter settings and sensor parameter setting for one or more sensors.
Towal teaches element of: 
respective sensor parameter settings and sensor parameter setting for one or more sensors (See at least paragraph 50; via camera parameter for camera sensor).
Both Tariq and Towal are analogous arts in autonomous driving utilizing sensor data and machine learning technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include respective sensor parameter settings and sensor parameter setting for one or more sensors as taught by Towal in the system of Tariq, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Traiq discloses wherein training the ML model includes: 
receiving, from a database, map data for a geographic region in which the one or more vehicles operate (See at least paragraph 48), 

applying, by the processing hardware, the error signal to the ML model as an additional input (See at least paragraph 27, 30, 32 – 33, 48 and 67).  

As per claim 3, Traiq discloses wherein training the ML model includes: 
receiving, from a database, indications of locations of objects of a certain type in a geographic region in which the one or more vehicles operate (See at least paragraph 47), 
applying, by the processing hardware, the indications to the ML model as a cost function (See at least paragraph 47).  

As per claim 4, Traiq discloses wherein the objects of the certain type include traffic lights (See at least paragraph 47).  

As per claim 6, Traiq discloses wherein obtaining the sensor data includes obtaining, from each of the one or more vehicles, lidar data generated by one or more respective lidar systems (See at least figure 1 and paragraph 115).  

As per claim 7, Traiq discloses wherein obtaining the sensor data includes obtaining, from each of the one or more vehicles, camera data generated by one or more respective cameras operating in a visible range and/or an infrared range (See at least figure 1 and paragraph 115).  

As per claim 8, Traiq discloses wherein obtaining the sensor data includes obtaining, from each of the one or more vehicles, radar data generated by one or more respective radar systems (See at least figure 1 and paragraph 115).  

As per claim 10, Traiq discloses wherein training the ML model includes training the ML model to generate respective confidence scores for the parameters of the environment (See at least abstract).  

As per claim 11, Traiq discloses wherein training the ML model includes training the ML model to generate parameters indicative of a curvature of a road on which the autonomous vehicle travels (See at least abstract).  

As per claim 15, Traiq discloses wherein training the ML model incudes training at least one of a deep neural network or a convolutional neural network (See at least paragraph 25).


As per claim 5, Traiq discloses all the elements of the claimed invention but does not explicitly disclose the element of: wherein the sensor data is first sensor data, the method further comprising: 
obtaining, by the processing hardware, second training sensor data from a plurality of virtual sensors, the second sensor data indicative of simulated physical conditions of a virtual environment in which the one or more vehicles operate.  
	Towal teaches element of:

Both Tariq and Towal are analogous arts in autonomous driving utilizing sensor data and machine learning technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include obtaining, by the processing hardware, second training sensor data from a plurality of virtual sensors, the second sensor data indicative of simulated physical conditions of a virtual environment in which the one or more vehicles operate as taught by Towal in the system of Tariq, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Traiq and Towal disclose element of: wherein training the ML model includes training the ML model using weather data indicative of current weather conditions in the environment in which the one or more vehicles operate (Tariq, see at least abstract and Towal, see at least paragraph 237).  

As per claim 12, Traiq and Towal disclose element of: wherein training the ML model includes training the ML model to generate parameters indicative of lane markings on a road on which the autonomous vehicle travels (Towal, see at least paragraph 4 - 5).  

As per claim 13, Traiq and Towal disclose element of: wherein training the ML model includes training the ML model to generate parameters indicative of lane markings on a road on which the autonomous vehicle travels (Towal, see at least paragraph 4 - 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tariq and Towal in view of Levinson et al. (Hereinafter Levinson) (US 2017/0132334).

As per claim 14, Traiq and Towal discloses all the elements of the claimed invention but does not explicitly disclose the element of:
wherein training the ML model includes training the ML model to determine a distance from the autonomous vehicle to an obstacle on a road on which the autonomous vehicle travels.  
Levinson teaches element of:
wherein training the ML model includes training the ML model to determine a distance from the autonomous vehicle to an obstacle on a road on which the autonomous vehicle travels (See at least paragraph 67).
Tariq, Towal and Levinson are analogous arts in autonomous driving utilizing sensor data and machine learning technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein training the ML model includes training the ML model to determine a distance from the autonomous vehicle to an obstacle on a road on which the autonomous vehicle travels as taught by Levinson in the system of Tariq and Towal, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Claims 16 – 22 have same or substantially similar claim limitations as claims 1 – 15. Therefore, claims 16 – 22 are rejected under same rationales as claims 1 – 15.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662


/IG T AN/Primary Examiner, Art Unit 3662